Case 3:21-cr-01615-JLS Document 101 Filed 08/11/21 PageID.387 Page 1 of 1



 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                       SOUTHERN DISTRICT OF CALIFORNIA
 7
                            JUDGE JANIS L. SAMMARTINO
 8
 9
     UNITED STATES OF AMERICA,                  CASE NO.: 21-CR-1615 (JLS)
10
                        Plaintiff,
11                                              ORDER TO CONTINUE MOTION
           v.                                   HEARING/TRIAL SETTING
12
     ANTONIO HURTADO,
13
                         Defendant.
14
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY
17   ORDERED that the Motion Hearing/Trial Setting currently set for August 13, 2021
18   be continued until September 17, 2021 at 1:30 p.m.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh
21   the interests of the public and the defendant in a speedy trial. Thus, the Court finds
22   that time is excluded in the interests of justice and pursuant to 18 U.S.C. §
23   3161(h)(1)(D).
24         IT IS SO ORDERED.
25   Dated: August 11, 2021
26
27
28
